Beck, J.
— I. The action is brought upon a contract which stipulates for the employment of plaintiff at fixed monthly wages. Under the contract the plaintiff is to prosecute a specified business, the profits of which are to be divided between the parties. Plaintiff alleges that he was wrongfully discharged from defendants’ employment. He alleges that a specified sum is due him on account of his wages, for which he asks judgment. He does not allege that any partnership business was done by him, or that there is any account growing out of the partnership between him and defendants.
II. The case made by the petition is simply to recover upon the contract the wages due plaintiff. It is not shown that any unsettled partnership business exists between the parties. He therefore does not make out a case for a settlement and accounting between the parties. The case made is not one for equitable cognizance. The court rightly transferred the cause to the law docket. Code, sec. 2514. Aeeirmed.